Citation Nr: 1103479	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral shoulder 
disability.

5.  Entitlement to service connection for a bilateral arm 
disability.

6.  Entitlement to an effective date earlier than August 9, 2004, 
for the award of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1976 to April 
1977.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The appellant's claim is now in the jurisdiction of the 
RO in Waco, Texas.

When this matter was last before the Board in May 2008, the Board 
denied a disability rating in excess of 30 percent for pes 
planus.  The remaining issues then on appeal-entitlement to 
service connection for arthritis of the spine, scoliosis, a 
bilateral hip disability, a bilateral shoulder disability, a 
bilateral arm disability, and a psychiatric disability-were 
remanded to the RO for additional evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in an August 2010 rating 
decision, the RO granted service connection for schizophrenia and 
assigned an initial 100 percent disability rating, effective 
August 9, 2004.  This determination constitutes a full award of 
the benefits sought on appeal with respect to the claim of 
service connection for a psychiatric disability.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

In September 2010, the appellant submitted a notice of 
disagreement with the effective date assigned by the RO for the 
award of service connection for schizophrenia.  The record 
currently before the Board contains no indication that the RO has 
issued a Statement of the Case addressing this issue.  Thus, a 
remand for this action is now necessary.  Manlincon v. West, 12 
Vet. App. 238 (1999).  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the appellant has recently submitted 
additional evidence directly to the Board, largely consisting of 
invoices, collection notices, insurance documents, and other 
financial documents.  Although the appellant did not waive 
initial RO consideration of this evidence, because it is clearly 
not pertinent to the claims adjudicated in this decision, a 
remand is not necessary.  38 C.F.R. § 20.1304 (2010).  The 
additional evidence also includes recent MRI reports, including a 
study noting degenerative changes of the lumbosacral spine.  As 
set forth in detail below, that the appellant currently exhibits 
degenerative changes of the spine is well established.  Given the 
basis for the denial of the appellant's claim below, the Board 
concludes that the additional evidence received merely repeating 
this diagnosis is not pertinent and a remand is similarly not 
required with respect to this evidence.  Id.  



FINDINGS OF FACT

Arthritis of the spine, scoliosis, a bilateral hip disability, a 
bilateral shoulder disability, and a bilateral arm disability 
were not clinically evident during the appellant's active service 
or for many years thereafter and the most probative evidence 
indicates that the appellant's current arthritis of the spine, 
scoliosis, bilateral hip disability, bilateral shoulder 
disability, and a bilateral arm disability, are not causally 
related to his active service or any incident therein, nor are 
they causally related to or aggravated by any service-connected 
disability, including pes planus.  




CONCLUSIONS OF LAW

Arthritis of the spine, scoliosis, a bilateral hip disability, a 
bilateral shoulder disability, and a bilateral arm disability 
were not incurred in service, may not be presumed to have been 
incurred in service, and are not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3,307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In August 2004, May 
2008, and June 2008 letters, the RO notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The May and 
June 2008 letters also included the additional notification 
requirements imposed by the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the issuance of these letters, the RO has 
reconsidered the appellant's claim, most recently in August and 
September 2010 Supplemental Statements of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  In that 
regard, the Board notes that the appellant has reported periods 
of psychiatric hospitalization in 1978 and 1983 at a VA facility.  
Pursuant to the Board's May 2008 remand instructions, a search 
for these records was conducted.  In April 2009, the VA facility 
responded that they were unable to find any treatment records 
pertaining to the appellant for the period from 1978 to 1983.  
Based on the unambiguous response from the VA medical facility, 
the Board finds that further requests for VA clinical records for 
the appellant would be futile.  In any event, the Board notes 
that because any such records from 1978 and 1983 pertain to 
psychiatric treatment, they do not appear to be relevant to the 
instant appeal.  See 38 C.F.R. § 3.159(c) (2010); McGee v. Peake, 
511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 
590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant 
records for the purpose of § 5103A are those that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the veteran's 
claim."). 

The appellant has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  
The Board finds that the examinations are adequate.  The opinions 
were provided by qualified medical professionals and were 
predicated on an examination of the appellant and a review of the 
claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor his 
representative has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.

Background

The appellant's service treatment records show that he sought 
treatment on a frequent basis with complaints pertaining to his 
feet.  He was diagnosed as having congenital pes planus.  The 
appellant's service treatment records, however, are largely 
silent for complaints or abnormalities pertaining to his spine, 
hips, shoulders, or arms.  

In pertinent part, the service treatment records do show that in 
July 1976, the appellant was involved in a minor bicycle accident 
in which he claimed to have injured his back and head.  
Examination, however, showed only "very minor abrasions" of the 
scalp and left scapula.  The examiner specifically indicated that 
there was no bone involvement and no abnormalities pertaining to 
the back or spine were found on examination.  The impression was 
"bruised" and the appellant was returned to full duty.  In 
August 1976, the appellant sought treatment for a left elbow 
abrasion.  On examination, range of motion was good and there was 
no edema, swelling, crepitus, disfigurement, or discomfort.  The 
impression was contusion.  

The remaining service treatment records are entirely silent for 
any complaints or abnormalities pertaining to the spine, hips, 
shoulders, or arms.  The appellant underwent a medical board in 
January 1977 in connection with his congenital pes planus.  The 
diagnosis was bilateral pes planus, symptomatic, congenital.  No 
abnormalities pertaining to the spine, hips, shoulders, or arms 
were identified during the medical board proceedings.  

In April 1977, following the appellant's separation from active 
service, he submitted an original application for VA compensation 
benefits, seeking service connection for pes planus.  His 
application is entirely silent for any mention of disabilities of 
the spine, hips, shoulders, or arms.  Medical evidence assembled 
in connection with the claim, including a February 1978 VA 
medical examination report and VA clinical records dated from 
October 1977 to February 1978, is similarly silent for complaints 
or abnormalities pertaining to the spine, hips, shoulders, or 
arms.  In an April 1978 rating decision, the RO granted service 
connection for bilateral pes planus and assigned an initial 10 
percent disability rating.  

In March 1997, the appellant submitted a claim for an increased 
rating for his service-connected pes planus.  Again, his claim is 
silent for any mention of disabilities of the spine, hips, 
shoulders, or arms, as is medical evidence assembled in 
connection with the claim.  In a July 1997 rating decision, the 
RO increased the rating for the appellant's pes planus to 30 
percent, effective March 19, 1997.  That rating has remained in 
effect to date.  

The appellant now seeks service connection for arthritis of the 
spine, scoliosis, and disabilities of both hips, shoulders, and 
arms.  In connection with these claims, the appellant originally 
contended that such conditions are causally related to his 
service-connected pes planus.  More recently, however, the 
appellant has contended that such conditions were incurred in 
service as a result of injuries he sustained in a 1977 motorcycle 
accident and/or as a result of beatings while in the brig.  

In pertinent part, the record on appeal includes documents 
assembled in connection with a workers' compensation claim filed 
by the appellant in 1997.  These records show that in January 
1997, the appellant reportedly sustained a lifting injury to the 
left arm and upper body.  He complained of left shoulder pain and 
numbness and tingling in the left arm and hand.  The appellant 
also reported intermittent slight pain in the lower back with 
movement.  The appellant denied previous accidents or injuries 
and claimed that prior to his on-the-job injury, he had been able 
to bench press 450 pounds and easily lift 185 pounds.  On 
examination in April 1997, the appellant exhibited pain in the 
lumbar region, sacroiliac joint pain, painful lumbar extension, 
decreased sensation at C6-8, and pain with abduction of the left 
arm.  X-ray studies performed in April 1997 showed a Type II 
acromion.  The lumbar spine was normal.  The diagnoses included 
lumbar spine sprain, and sprain of the left shoulder.  

In August 1998, the appellant underwent VA medical examination in 
connection with an unrelated claim.  At that time, he was noted 
to have pes planus as well as acromioclavicular joint 
hypertrophy.  The remaining musculoskeletal system examination 
was within normal limits.  The examiner concluded that there was 
no evidence of joint or muscular defects, including no swelling, 
atrophy, tenderness, laxity, clubbing, cyanosis, or edema.  Motor 
strength was 5/5 and there was no sensory defect.  The diagnosis 
was normal general physical examination.  

In August 1999, the appellant sought treatment after he was 
involved in another on-the-job accident in which a truck rammed 
the back of his parked truck.  He had multiple complaints, 
including neck pain, back pain, right and left hip pain, and left 
shoulder pain.  He denied prior trauma.  The diagnoses included 
lumbar sprain/strain.  

The appellant underwent VA medical examination in June 2000, at 
which his complaints included left shoulder and low back pain.  
X-ray studies of the left shoulder showed mild age consistent 
acromioclavicular osteoarthritis.  X-ray studies of the low back 
showed a slight levocurvature without intrinsic vertebral 
anomaly, and age consistent mild end plate hypertrophy throughout 
the lumbar spine.  After examining the appellant and reviewing 
his medical history, the examiner concluded that the appellant's 
shoulder and back conditions were due to industrially oriented 
accidents.  He explained that "not even the most vivid 
imagination can explain why flatfeet would give him shoulder and 
back pain.  They are not related."  

In a July 2000 letter, a private physician indicated that the 
appellant had been seen in his office in connection with a 
disability examination.  He noted that the appellant had reported 
that during his active duty, he had pulled some muscles in his 
back or "pinched a vertebrae."  The appellant claimed that he 
had been awarded a 30 percent disability rating for his low back 
disability.  The appellant also reported that he had pes planus 
and hammertoes which "causes his right hip to be higher and 
causes low back pain."  On examination, the private physician 
observed that the appellant exhibited no postural abnormalities 
or fixed deformities.  His gait was normal.  Leg lengths were 
equal.  The diagnoses included supraspinatus tendonitis, left 
shoulder, and sacroiliitis secondary to lumbar disc disease.  

In May 2004, the appellant sustained another work-related injury 
after he was pinned by a forklift causing twisting of his hips 
and resulting in his left shoulder hitting a trailer.  The 
appellant's complaints following the injury included tingling in 
his arms and legs, as well as hip problems.  Imaging studies of 
the pelvis, left wrist and forearm, and right hand were negative.  
The lumbar, thoracic and cervical segments of the spine showed 
degenerative changes; the lumbar studies also revealed a mild 
curvature convex to the left.  Electrodiagnostic studies revealed 
borderline slight carpal tunnel syndrome, left cervical 
radiculopathy, left ulnar neuropathy in the elbow, and very 
slight sensory polyneuropathy in the lower limbs.  He was 
diagnosed as having lumbar strain related to an on-the-job 
injury, as well as left wrist strain.  The appellant was also 
noted to have cervical disc disease which may be contributing to 
his left shoulder and arm pain.  

In January 2006, the appellant was involved in motor vehicle 
accident.  Diagnostic studies of the left shoulder performed 
shortly thereafter showed a partial rotator cuff tear, as well as 
lateral downsloping of the acromion with hypertrophic spurring 
which would predispose to impingement.  He also complained of 
neck and bilateral upper extremity pain and paresthesias, as well 
as subjective numbness and weakness in the lower extremities.  
Diagnostic studies of the lower back were negative for 
significant abnormalities.  X-ray studies of the thoracic spine 
showed normal alignment with a mild central disc bulge at T8-T9.  

In July 2006, the appellant underwent cervical discectomy and 
fusion at C6-7.  On follow-up examination in February 2007, he 
reported complete resolution of his symptoms, including neck pain 
and radiation to the left upper extremity.  In December 2006, the 
appellant underwent surgical repair of the left shoulder.  

In an October 2006 decision, an Administrative Law Judge from the 
Social Security Administration (SSA) found that the appellant was 
disabled due to multiple disabilities, including cervical and 
lumbosacral spine degenerative changes, cervical radiculopathy, 
bilateral carpal tunnel syndrome, left ulnar compression 
neuropathy in the left elbow, left shoulder tear of the posterior 
labrum and degenerative changes consistent with impingement 
syndrome, and chronic shoulder and back pain.  

The appellant underwent VA medical examination in May 2009 at 
which he claimed that in 1977, he was thrown from a motorcycle, 
hitting his head and left shoulder.  He also claimed that he 
developed right shoulder pain at that time as well as pain in his 
hips.  The appellant reported that in 2005, he was diagnosed as 
having a left rotator cuff tear and underwent surgery.  He 
indicated that his current complaints included pain in his arms, 
elbows, and hands.  After examining the appellant and reviewing 
the claims file, the examiner diagnosed the appellant as having 
degenerative joint disease of the left and right shoulder, status 
postoperative repair of left rotator cuff tear.  Also diagnosed 
was chronic bilateral hip strain, chronic carpal tunnel syndrome, 
chronic right elbow strain, and left ulnar entrapment of the left 
elbow.  The examiner noted that there was nothing in the claims 
folder to indicate that the appellant had had pertinent in-
service symptoms, nor was there any basis upon which to conclude 
that his shoulder, arm or hip disabilities are causally related 
to or aggravated by his service-connected pes planus.  

At a VA spine examination in May 2009, the appellant reported 
that he had been involved in a motorcycle accident in 1977.  He 
claimed that since that time, he had had pain in his neck which 
was diagnosed as cervical disc disease.  He also reported that he 
had been diagnosed as having lumbar disc disease in 1998 and 
lumbar scoliosis in 1999.  After examining the appellant and 
reviewing his claims folder, the examiner diagnosed the appellant 
as having degenerative disc disease of the cervical spine, 
scoliosis of the thoracolumbar spine, and degenerative disc 
disease of the lumbar spine.  In considering the appellant's 
contentions that his spine problems were secondary to a 1977 
motorcycle accident, the examiner observed that because the 
claims folder did not identify cervical or lumbar spine 
abnormalities in service, service connection was not warranted.  
He also concluded that the appellant's spine problems were not 
causally related to or aggravated by his service-connected pes 
planus.  

Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Service connection for certain diseases, such as an organic 
disease of the nervous system or arthritis, may be also be 
established on a presumptive basis by showing that such a disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2010).  In such cases, the disease is presumed under the law to 
have had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 3.307(a) 
(2010).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 
3.310 was amended effective October 10, 2006, the Board will 
apply the former version of 38 C.F.R. § 3.310, as it appears more 
favorable to the appellant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for arthritis of the spine 
and scoliosis, as well as disabilities of both hips, shoulders, 
and arms.  He contends that such conditions were incurred in 
service as a result of injuries he sustained in a 1977 motorcycle 
accident and/or as a result of beatings while in the brig.  
Alternatively, he contends that such conditions are causally 
related to his service-connected pes planus.  

With respect to the theory of direct service connection, although 
the appellant is certainly capable of providing competent 
statements regarding in-service injuries and subsequent 
symptomatology, the Board finds his statements to be wholly 
lacking in credibility.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency, a legal concept determining 
whether testimony may be heard and considered, and credibility, a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted).

First, as discussed above, the contemporaneous record does not 
support the appellant's recollections.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that the contemporaneous 
evidence has greater probative value than history as reported by 
a veteran).  The appellant's service treatment records contain 
absolutely no indication of a motorcycle accident at any time 
during his period of active service, including in 1977.  
Similarly, although the appellant's service personnel records 
confirm that he spent time in the brig, there is absolutely no 
indication that he sustained any injury during any of his periods 
of incarceration.  The Board finds that had the appellant 
actually sustained injuries of the spine, hips, shoulders, or 
arms in a 1977 motorcycle accident and/or in beatings in the 
brig, as he now claims, he would have undoubtedly mentioned such 
injuries during one of his numerous visits to the medical clinic 
during service.  Again, although the appellant received frequent 
medical attention during his period of active service, primarily 
in connection with his pes planus, on none of these multiple 
occasions did examiners identify any chronic disabilities of the 
spine, hips, shoulders, or arms.  

Certainly, had the appellant been experiencing chronic disability 
as a result of in-service injury or injuries, he would have 
mentioned it in his April 1977 original application for VA 
compensation benefits.  He did not.  In fact, although the record 
on appeal contains medical records and communications from the 
appellant spanning well over three decades, at no point prior to 
filing his claim of service connection for these disabilities did 
the appellant make any reference to an in-service motorcycle 
accident, in-service beatings, or in-service disabilities of the 
spine, hips, shoulders, or arms.  See e.g. Shaw v. Principi, 3 
Vet. App. 365 (1992) (noting that a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  In fact, in pursuing workers' compensation benefits on 
several occasions prior to filing his recent claim for VA 
compensation benefits, the appellant specifically denied prior 
injuries.  

In addition to these inconsistencies, the Board notes that the 
record on appeal contains medical evidence describing the 
appellant as a poor historian and noting impairment in his remote 
memory.  Additionally, the Board observes that at the most recent 
VA psychiatric examination in May 2009, the examiner described 
the appellant's credibility as "highly questionable" and noted 
that he had a "history of lying and manipulating in order to 
receive compensation or gain," a component of his antisocial 
personality disorder.  The Board also notes that service 
connection is currently in effect for schizophrenia, rated as 100 
percent disabling, reflective of symptomatology such as 
impairment in thought processes and memory loss.

In light of these factors, the Board assigns no probative value 
to the appellant's assertions of in-service injuries and 
continuous symptomatology thereafter.  Rather, the Board finds 
that the most probative evidence establishes that chronic 
disabilities of the spine (including arthritis and scoliosis) as 
well as chronic disabilities of the hips, shoulders, and arms, 
were not present during the appellant's active service, or within 
the first post-service year.  Indeed, the post-service record on 
appeal is conspicuously silent for any notation of any disability 
of the spine, hips, shoulders, or arms, or of complaints of 
symptomatology pertaining thereto, for decades after service 
discharge.  

Although the probative record in this case shows that chronic 
disabilities of the spine, hips, shoulders or arms were not 
present in service or manifest to a compensable degree within one 
year of service separation, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current conditions and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The Board has therefore carefully reviewed the voluminous record 
but finds no indication whatsoever that any current disability of 
the spine, hips, shoulders or arms is causally related to the 
appellant's active service.  Rather, the most probative evidence 
in this case affirmatively indicates that the appellant's current 
disabilities of the spine, hips, shoulders or arms are not 
related to his period of active duty.  As described in detail 
above, the medical evidence consistently attributes the 
appellant's disabilities of the spine, hips, shoulders and arms 
to post-service industrial accidents and/or to aging.  The 
appellant has been examined by medical professionals on numerous 
occasions, yet none has concluded that any of the appellant's 
current disabilities of the spine, hips, shoulders or arms are 
causally related to his active service.  Here, the Board notes 
that it has considered the July 2000 letter from a private 
physician in which he noted that the appellant had reported that 
during his active duty, he had pulled some muscles in his back or 
"pinched a vertebrae" for which he had been awarded a 30 
percent disability rating.  In light of the discussion above, 
however, the Board finds that this document is of little 
probative value in establishing an in-service disability or a 
nexus to service.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion based upon an inaccurate factual premise is not 
probative).

In summary, the Board finds that arthritis of the spine, 
scoliosis, a bilateral hip disability, a bilateral shoulder 
disability, and a bilateral arm disability were not present 
during the appellant's active service or for many years 
thereafter and the most probative evidence indicates that the 
appellant's current arthritis of the spine, scoliosis, bilateral 
hip disability, bilateral shoulder disability, and a bilateral 
arm disability, are not causally related to his active service or 
any incident therein.  Thus, service connection on a direct basis 
may not be established.

With respect to the appellant's contentions that his current 
disabilities of the spine, hips, shoulders, and arms are 
secondary to his service-connected pes planus, the Board 
similarly concludes that the preponderance of the evidence is 
against the claim.

Again, the Board has considered the July 2000 letter from a 
private physician who noted that the appellant had reported that 
his pes planus "causes his right hip to be higher and causes low 
back pain."  The Board finds that this notation is not probative 
of a causal connection between the appellant's service-connected 
pes planus and his current back condition.  In this instance, the 
appellant's statements regarding the cause of his back pain are 
not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(holding that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection).  In that regard, the 
Board notes that despite the appellant's report, on objective 
examination, the private physician observed that the appellant 
exhibited no postural abnormalities or fixed deformities.  He 
determined that the appellant's gait was normal and his leg 
lengths were equal.  

The Board further notes that the appellant has been twice 
examined by VA medical professionals for the purpose of obtaining 
an opinion regarding the relationship between his service-
connected pes planus and his claimed disabilities.  On both 
occasions, the examiners expressly and unambiguously concluded 
that the appellant's claimed disabilities were neither causally 
related to nor aggravated by his service-connected pes planus.  
The Board finds that these medical opinions are persuasive and 
assigns them great probative weight.  The opinions were rendered 
by medical professionals who have the expertise to opine on the 
matter at issue in this case.  In addition, the examiners 
addressed the appellant's contentions and based their opinions on 
a review of the claims folder as well as a complete physical 
examination of the appellant.  Finally, the Board notes that the 
record contains no probative evidence contradicting this 
conclusion or otherwise suggesting that the appellant's current 
disabilities of the spine, hips, shoulders, or arms are causally 
related to or aggravated by his service-connected pes planus.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing 
factors for determining probative value of medical opinions).  

In summary, the Board concludes that the most probative evidence 
shows that chronic disabilities of the spine, including arthritis 
and scoliosis, and chronic disabilities of the hips, shoulders, 
and arms, were not clinically evident during the appellant's 
active service or for many years thereafter and the most 
probative evidence indicates that the appellant's current 
arthritis of the spine, scoliosis, bilateral hip disability, 
bilateral shoulder disability, and a bilateral arm disability, 
are not causally related to his active service or any incident 
therein, nor are they causally related to or aggravated by any 
service-connected disability, including pes planus.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the clear 
preponderance of the evidence is against the present claims, 
however, that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of the spine is 
denied.

Entitlement to service connection for scoliosis is denied is 
denied.

Entitlement to service connection for bilateral hip disability is 
denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for bilateral arm disability is 
denied.


REMAND

As discussed in the Introduction portion of this decision, in an 
August 2010 rating decision, the RO granted service connection 
for schizophrenia and assigned an initial 100 percent disability 
rating, effective August 9, 2004.  In September 2010, the 
appellant submitted a notice of disagreement with the effective 
date assigned by the RO for the award of service connection for 
schizophrenia.  The record currently before the Board contains no 
indication that the RO has issued a Statement of the Case 
addressing this issue.  Thus, a remand for this action is now 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case 
to the appellant and his representative 
addressing the issue of entitlement to an 
effective date earlier than August 9, 2004, 
for the award of service connection for 
schizophrenia.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time limit 
in which he may file a substantive appeal, 
if he so desires.  38 C.F.R. § 20.302(b) 
(2010).  

This issue should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


